Citation Nr: 1444355	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility from December 18, 2010 to December 24, 2010.


WITNESSES AT HEARING ON APPEAL

Appellant, A.G.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active duty service from January 1974 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the VA Medical Center in Seattle, Washington.  

The Veteran was afforded a July 2012 videoconference hearing before the undersigned.  A hearing transcript is associated with the record.  

Review of the Virtual VA and Veterans Benefit Management System (VBMS) electronic folders do not show any pertinent documents that have not already been associated with the physical claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran incurred medical expenses as a result of treatment at a private hospital from December 18, 2010 through December 24, 2010; these services were not authorized by VA prior to receipt. 

2.  The unauthorized medical treatment did not concern a service connected disability.

3.  The Veteran has health coverage through Medicare insurance.  





CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred from December 18, 2010 through December 24, 2010 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As will be explained below, the Veteran's claim for reimbursement for medical expenses lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Analysis 

The agency of original jurisdiction denied the claim on the basis of non-emergent care.  As explained below, the Veteran is ineligible for consideration under 38 U.S.C.A. § 1728 since the private medical treatment did not concern a service connected disability.  She is not eligible for consideration under 38 U.S.C.A. § 1725 as she is covered by Medicare.  The claim must be denied as a matter of law, and the issue of whether the medical care was emergent or not is irrelevant.

Emergency medical care received from a non-VA facilities requires authorization pursuant to 38 C.F.R. § 17.54 (2013).  Smith v. Derwinski, 2 Vet. App. 378 (1992). 

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received from December 18, 2010 through December 24, 2010.  38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

The Veteran has not asserted, nor does the record otherwise indicate, that she received prior VA authorization for the treatment she received at Providence Saint Peter Hospital from December 18, 2010 through December 24, 2010.  Malone v. Gober, 10 Vet. App. 539 (1997); see 38 U.S.C.A. § 1703 (West 2002 & Supp. 2013); 38 C.F.R. § 17.54.  

The Board has also considered entitlement under 38 U.S.C.A. § 1728 for entitlement to payment or reimbursement of medical expenses incurred at a non-VA facility.  However, the Veteran does not meet the threshold requirement that the care and services rendered were either: (1) for an adjudicated service- connected disability, or (2) for a non- service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)).  

Here, the Veteran is not service connected for any cardiovascular disease or any other disability.  She is not participating in a rehabilitation program.  The private emergency treatment was for cardiac arrest.  Thus, the Veteran is not entitled to reimbursement under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2013); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

This leaves a theory of entitlement pursuant to 38 U.S.C.A. § 1725 (The Veterans Millennium Health Care and Benefits Act).  It provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2013). 

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if all of the listed criteria are met.  As relevant, criterion (f) requires that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment). 

The record shows that the Veteran had Medicare coverage at the time of treatment.  (See December 2010 VA Patient Access Care Coordinator notes).  The Veteran also acknowledged having Medicare coverage in a written statement and at the July 2012 hearing.  (See May 2012 Veteran statement; July 2012 videoconference transcript).  The Veteran does not meet the subsection (f) criterion under 38 C.F.R. § 17.1002 and recovery pursuant to 38 U.S.C.A. § 1725 is not warranted.  

For the foregoing reasons, there is no legal basis for payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility from December 18, 2010 through December 24, 2010.  The benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred for emergency medical services provided at a non-VA medical facility from December 18, 2010 through December 24, 2010 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


